DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-7,10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7, 10 and 12-20, the prior art of record does not teach a display device, having a display side, comprising: a first substrate having a first surface and a second surface, wherein the first surface is closer to the display side than the second surface, wherein the first substrate has a side surface, and the side surface comprises a chamfered structure; a second substrate disposed opposite the first substrate, wherein the second surface is located between the first surface and the second substrate, and an area of the first substrate is greater than an area of the second substrate in a top view direction, a first adhesive material, wherein the side surface comprises a first portion, a second portion, and a third portion, the second portion is located between the first portion and the third portion, and the first adhesive material contacts the second portion and the third portion; a flexible film disposed on the second surface, wherein the first adhesive material contacts at least a portion of the second surface and at least a portion of the flexible film; and a conductive structure disposed on the flexible film, wherein one end of the conductive structure is covered by the first adhesive material.
Sim US 2019/0227368 in view of Nakabayashi JP 9-22022  as previously cited teach a display device, having a display side, comprising: a first substrate having a first surface and a second surface, wherein the first surface is closer to the display side than the second surface, wherein the first substrate has a side surface, and the side surface comprises a chamfered structure; a second substrate disposed opposite the first substrate, wherein the second surface is located between the first surface and the second substrate, and an area of the first substrate is greater than an area of the second substrate in a top view direction, a first adhesive material, wherein the side surface comprises a first portion, a second portion, and a third portion, the second portion is located between the first portion and the third portion, and the first adhesive material contacts the second portion and the third portion; a flexible film disposed on the second surface, wherein the first adhesive material contacts at least a portion of the second surface and at least a portion of the flexible film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871